Case: 20-10271     Document: 00516078606         Page: 1    Date Filed: 11/02/2021




           United States Court of Appeals
                for the Fifth Circuit                          United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                              November 2, 2021
                                  No. 20-10271                   Lyle W. Cayce
                                                                      Clerk

   Family Rehabilitation, Incorporated, doing business as
   Family Care Texas, doing business as Angels Care Home
   Health,

                                                            Plaintiff—Appellee,

                                      versus

   Xavier Becerra, Secretary, U.S. Department of Health
   and Human Services; Seema Verma, Acting
   Administrator for the Centers for Medicare and
   Medicaid Services,

                                                       Defendants—Appellants.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:17-CV-454


   Before Stewart, Ho, and Engelhardt, Circuit Judges.
   Per Curiam:
         Under the Medicare program, the Department of Health and Human
   Services (“HHS”) can recoup overpayments made to a health care provider.
   42 U.S.C. § 1395ddd. A provider can challenge an HHS overpayment
   determination by pursuing four steps of administrative review, followed by
   review in federal district court. 42 U.S.C. § 1395ff. The first two steps, 42
Case: 20-10271      Document: 00516078606           Page: 2    Date Filed: 11/02/2021




                                     No. 20-10271


   U.S.C. § 1395ff(a)–(c), and the fourth step, 42 C.F.R. § 405.1100 (2017),
   involve paper hearings, while the third step can include an in-person hearing
   with the opportunity to have oral testimony and cross-examination, 42
   C.F.R.§ 405.1036(c)–(d). The Medicare statute allows HHS to recoup
   overpayments after the second step of review, and a provider who is
   successful at a later stage of review can seek repayment at that time. 42
   C.F.R. § 405.379(d)(4)–(5).
          Family Rehabilitation (“Family Rehab”) is currently facing an
   impending recoupment after two steps of administrative review. Due to
   significant delays in third step review, Family Rehab brought a procedural
   due process claim, arguing that it is entitled to third step review before
   recoupment, because in-person cross-examination and testimony are critical
   to the resolution of its claim.
          The district court granted summary judgment in favor of Family
   Rehab, and entered a permanent injunction barring HHS from recouping the
   disputed funds until the completion of third step review.
          In reaching this decision, the district court did not have the benefit of
   this court’s decision in Sahara Health Care Inc. v. Azar, 975 F.3d 523 (5th Cir.
   2020), in which we rejected a similar due process claim under nearly identical
   facts. Id. at 525. We accordingly reverse.
          We apply de novo review to a grant of summary judgment, using the
   same standards as the district court. See, e.g., Petro Harvester Operating Co.
   v. Keith, 954 F.3d 686, 691 (5th Cir. 2020). We review permanent injunctions
   for abuse of discretion, but any issue of law underlying that decision is
   reviewed de novo. See, e.g., BNSF Ry. Co. v. Int’l Ass’n of Sheet Metal, Air,
   Rail & Transp. Workers – Transp. Div., 973 F.3d 326, 333–34 (5th Cir. 2020).
          In Sahara, this court found it dispositive that the healthcare provider
   could not explain why “steps one and two, standing alone, fail to satisfy the




                                          2
Case: 20-10271      Document: 00516078606           Page: 3   Date Filed: 11/02/2021




                                     No. 20-10271


   constitutional requirement.” 975 F.3d at 531. The benefit of an in-person
   hearing during the third step of review is to allow the decisionmaker to make
   credibility determinations through the consideration of testimony and cross
   examination. But the provider in Sahara conceded that a third step “hearing
   [would] not develop the factual record.” Id. The provider there could “not
   explain how the possibility of cross-examination at the hearing would benefit
   it.” Id.
          So too here. Family Rehab’s claims all involve documentation issues
   that do not require cross-examination and credibility determinations.
          During oral argument, counsel for Family Rehab claimed that third
   step review is required because HHS is contesting the medical judgments of
   the doctors. But counsel’s claim is flatly contradicted by the record. Each
   contested overpayment claim in this case involves documentation issues—
   such as the failure to certify patients as “homebound,” the lack of
   descriptions of clinical findings, the lack of Start of Care Certifications, and
   the lack of contemporaneous signatures—not objections to the substantive
   medical judgments of doctors. Accordingly, Family Rehab’s claims could
   have been resolved in the first two steps of administrative review by
   producing the relevant documents. Third step review “does not allow a
   provider to supplement the record” beyond the submission of oral testimony
   and the making of credibility determinations—neither of which are necessary
   to resolve documentation issues. Id. at 532.
          As in Sahara, Family Rehab “has already received two meaningful
   opportunities to be heard.” Id. at 530. If Family Rehab wishes, it can escalate
   the review process to the fourth step or to a federal district court, instead of
   waiting for third step review. Id. at 531–33.
          We reverse.




                                          3